Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The primary reasons for allowance are noted below, in underline, in claim 1:

A variable intake system for a vehicle, comprising: 
an air cleaner configured to filter air via a filter and supply the air to an engine; 
a main duct connected to the air cleaner to supply the air; and 
a variable valve having a housing coupled and mounted to a mounting aperture of a mounting part disposed on a front end of the filter of the air cleaner, wherein an internal passage of the housing is opened by suction pressure of the engine in the mounting part to suction external air, 
wherein a projection formed on the housing of the variable valve is inserted into a projection seat formed in the mounting part to secure the variable valve to the mounting part.

Similar air cleaners are known in the art. For example, Lee et al. (US Pub No 2019/0376477) discloses a structurally similar air cleaner (further including having a drawer-type filter (as is later claimed in claim 7) and having an analogous body part and cover part (as is later claimed in claim 6).
Similar variable valves which function with air cleaners to open based on suction pressure of the engine are also known; for example, see LEEHAN (KR 30-0532901).
However, the limitations of the air cleaner having BOTH a main duct to supply air AND the variable valve (in addition to the structural details of the valve: the “projection formed on the housing of the variable valve is inserted into a projection seat formed in the mounting part”) provide sufficient limitations to set the instant application apart from the prior art.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB M AMICK whose telephone number is (571)272-5790. The examiner can normally be reached Core Hours 10-6 M-F (First Fridays Off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571) 272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/JACOB M AMICK/Primary Examiner, Art Unit 3747